DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment, filed on 02/19/2021, is acknowledged. Claims 4-16 are newly added. No new matter is added. Claims 1-16 are currently pending. 
Election/Restrictions
Due to amendments, this application contains claims directed to the following patentably distinct species of methods for cooling a semi-finished steel sheet blank, with the use of annular blocks disclosed at Pg. 5/L1-4, exemplified in claims 6 & 13, use of a plurality of nozzles in handling grippers disclosed at Pg. 5/L8-11, exemplified in claims 7 & 14, and use of a plurality of copper blocks in handling grippers disclosed at Pg. 5/L18-21, exemplified in claims 8 & 15. The species are independent or distinct because each species are of materially different design. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(C) A different field of search.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Paul J. Walker (RN: 59,283) on 03/03/2021 a provisional election was made without traverse to prosecute the species of the plurality of nozzles in handling grippers, claims 7 & 14.  Affirmation of this election must be made by 
Claim Interpretation
	The Examiner notes that in claim 1 & 10, the recitation of “comprises a martensite finish temperature and an Ar3 temperature” is not limiting. Steels that have been fully austenized inherently possess a martensite finish (Mf) temperature and a proeutectoid start (Ar3) temperature. 
	For the sake of compact prosecution, the Examiner will interpret claim 1 (a) & claim 10 (a) as “heating…thereby form a first semi-finished product.”
	The Examiner further notes that in claims 1, 2, & 10, the recited limitations for “residual heat” and “energy supplied for heating” does not preclude the use of an external heating source.  
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, step (c) recites the limitation of “reannealing.” There is no prior recitation of annealing, as such, the claim is unclear. The Examiner, for the sake of compact prosecution, interprets “reannealing” to mean “annealing” during examination.
Furthermore, step (d) recites “transferring the second semi-finished product to a drawing tool.” It is unclear which “second semi-finished product” is being transferred, as both steps (b & c) recite “the second semi-finished product.” The Examiner will interpret the step (d) recitation as being drawn to “second semi-finished product” from step (c). 
Regarding claim 10, step (c) recites the limitation of “reannealing.” There is no prior recitation of annealing, as such, the claim is unclear. The Examiner, for the sake of compact prosecution, interprets “reannealing” to mean “annealing” during examination.
Furthermore, step (d) recites “transferring the second semi-finished product to a drawing tool.” It is unclear which “second semi-finished product” is being transferred, as both steps (b & c) recite “the second semi-finished product.” The Examiner will interpret the step (d) recitation as being drawn to “second semi-finished product” from step (c).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.









Claims 1-5, & 9 are rejected under 35 U.S.C. 103 as being obvious over US 20150375286 (Jirková), in view of Anjana Deva, Bimal Kumar Jha, “Heat Treating of Boron Steels”, Heat Treating of Irons and Steels, Vol 4D, ASM Handbook, Edited By Jon L. Dossett, George E. Totten, ASM International, 2014, p 179–187, https://doi.org/10.31399/asm.hb.v04d.a0005963 (Deva).
Regarding claim 1, Jirková discloses a method of manufacturing steel parts of sheet metal by hot deep drawing characterized by heating the semi-finished product, cooling in locations and then completing the forming process which reads on a method for producing steel sheet semi-finished products (Abstract).  
f and Ar3 temperatures ([0004, 0005]).
Jirková discloses locally cooling a blank from the austenizing temperature to a second temperature, so as to create an area of increased flow stress, but does not disclose what the second temperature is. 
Deva discloses that the addition of boron increases the hardenability of quenched and tempered steels (Pg. 184/ [0002]). Deva teaches where the Mf temperature is for steel alloys including boron and that at slower cooling rates, the microstructure includes a variety of phases within the cooling area (Fig. 16, Pg. 185/ [0002]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to cool the blank to the Mf temperature as taught by Deva in combination with the need to create areas of increased flow stress as disclosed by Jirková in order to optimize the creation of the areas of increased flow stress because by going to the Mf temperature, one having ordinary skill could transform all of the austenite to martensite, thereby maximizing the benefits of the martensite phase, and minimizing the growth of other phases. 
Neither Jirková nor Deva disclose annealing the cooled spots with residual heat from uncooled sections of the second semi-finished product, wherein the residual heat causes temperature in the cooled spots to rise to a third temperature that is below the Ar3 temperature of the sheet blank and at which a hardening structure of the steel blank becomes tempered. Deva discloses that at higher cooling rates, the steel leaves the Ar3 temperature between 5 - 10 seconds (Fig. 16). One having ordinary skill in the art would find it obvious that the third temperature is 3 temperature, not only because of Deva's teaching, but also because thermodynamics would not only equalize the temperature at the locally cooled spots and the area surrounding them, but also cause the areas around the locally cooled spots to be below Ar3 because the entire blank would drop in temperature through convection.   
Jirková exemplifies transferring the semi-finished sheet metal blank to a deep-drawing tool, and is hardened in the tool and is removed from the tool when the now formed part reaches a pre-established temperature which reads on transferring the second semi-finished product to a drawing tool, in which a sheet blank is formed into a drawn part which, at the same time, is hardened in the tool, after which a sheet semi-finished product is retrieved from the tool once a required temperature is reached ([0005]).
Regarding claim 2, Jirková exemplifies heating a blank of sheet metal in a furnace to 950 °C which reads on wherein the heating of step (a) occurs at a temperature within the range of 800°C to 980°C ([0005]). The Examiner notes that while Jirková is silent as to whether energy supplied for heating and austenizing is used in part for tempering hardened spots in locations of future welds, as recited, Jirková does not recite using a second heating method after cooling. One having ordinary skill in the art, given the teachings from claim 1 above, would find the recited limitation obvious, because as stated above, using the energy already added (residual heat) in the blank to temper the hardened spots saves time and increases production.
Regarding claim 3, Jirková discloses that cooling may be achieved by application of a stream of gas, gas-liquid mixture, liquid or by other methods, and exemplifies cooling for ~1 second which reads on wherein the cooling of step (b) comprises applying a cooling medium in the spots for welding for 1 to 10 seconds ([0004, 0005]).
claim 4, Jirková exemplifies cooling an austenized steel sheet metal blank for ~ 1 second with nozzles blowing a pressurized mix of air and water which reads on wherein said cooling of step (b) comprises applying a pressurized cooling medium for 1 to 10 seconds with a plurality of nozzles ([0005]).
Regarding claim 5, Jirková discloses the use of a liquid as a means of cooling, which reads on wherein said cooling medium comprises water ([0004]).
Regarding claim 9, Jirková exemplifies that the transfer from a furnace to a tool can take ~ 10 seconds, including the localized cooling. Jirková is silent as to what happens in the remaining time after the localized cooling, however, thermodynamics will naturally balance the temperatures across the blank. One having ordinary skill in the art would find it obvious that the said cooling of step (b) and said reannealing of step (c) do not occur in the tool ([0005]).



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150375286 (Jirková), and Anjana Deva, Bimal Kumar Jha, “Heat Treating of Boron Steels”, Heat Treating of Irons and Steels, Vol 4D, ASM Handbook, Edited By Jon L. Dossett, George E. Totten, ASM International, 2014, p 179–187, https://doi.org/10.31399/asm.hb.v04d.a0005963 (Deva) as applied to claim 1 above, and further in view of US 20190032164 (Reinartz).
Regarding claim 7, Jirková, as modified by Deva, does not explicitly disclose wherein said cooling of step (b) is derived from a plurality of nozzles in handling grippers. 
Reinartz discloses a method and device for heat treatment of a steel component directed specifically at individual zones of the component (Abstract).  Reinartz teaches that the cooling device used can be, for example, a blowing nozzle integrated into a gripper device that moves the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize the combination of gripper with nozzle as taught by Reinartz in combination with the plurality of nozzles used for cooling a semi-finished steel sheet as disclosed by Jirková in order to minimize the production time taken between the heating, cooling, and the drawing steps because by combining the nozzles with grippers, one having ordinary skill in the art would be able to increase production by moving the blank and locally cooling the blank simultaneously thereby decreasing the overall time taken. 

Claims 10 - 12, & 16 are rejected under 35 U.S.C. 103 as being obvious over US 20150375286 (Jirková), in view of Anjana Deva, Bimal Kumar Jha, “Heat Treating of Boron Steels”, Heat Treating of Irons and Steels, Vol 4D, ASM Handbook, Edited By Jon L. Dossett, George E. Totten, ASM International, 2014, p 179–187, https://doi.org/10.31399/asm.hb.v04d.a0005963 (Deva).
Regarding claim 10, Jirková discloses a method of manufacturing steel parts of sheet metal by hot deep drawing characterized by heating the semi-finished product, cooling in locations and then completing the forming process which reads on a method for producing steel sheet semi-finished products (Abstract).
Jirková discloses heating a steel sheet metal blank in a furnace to 950 °C before being transferred to a forming tool. Jirková exemplifies this disclosure using a 22MnB5 steel, and as stated above, austenized steels inherently have Mf and Ar3 temperatures ([0004, 0005]). 

Deva discloses that the addition of boron increases the hardenability of quenched and tempered steels (Pg. 184/ [0002]). Deva teaches where the Mf temperature is for steel alloys including boron and that at slower cooling rates, the microstructure includes a variety of phases within the cooling area (Fig. 16, Pg. 185/ [0002]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to cool the blank to the Mf temperature as taught by Deva in combination with the need to create areas of increased flow stress as disclosed by Jirková in order to optimize the creation of the areas of increased flow stress because by going to the Mf temperature, one having ordinary skill could transform all of the austenite to martensite, thereby maximizing the benefits of the martensite phase, and minimizing the growth of other phases 
Neither Jirková nor Deva does not disclose reannealing the cooled spots with residual heat from uncooled sections of the second semi-finished product, wherein the residual heat causes temperature in the cooled spots to rise to a third temperature that is below the Ar3 temperature of the sheet blank and at which a hardening structure of the steel blank becomes tempered. Deva discloses that at higher cooling rates, the steel leaves the Ar3 temperature between 5 - 10 seconds (Fig. 16). One having ordinary skill in the art would find it obvious that the third temperature is below the Ar3 temperature, not only because of Deva's teaching, but also because thermodynamics would not only equalize the temperature at the locally cooled spots and the area surrounding them, but also cause the areas around the locally cooled spots to be below Ar3 because the entire blank would drop in temperature through convection.   

Regarding claim 11, Jirková exemplifies cooling an austenized steel sheet metal blank for ~ 1 second with nozzles blowing a pressurized mix of air and water which reads on wherein said cooling of step (b) comprises applying a pressurized cooling medium for 1 to 10 seconds with a plurality of nozzles ([0005]).
Regarding claim 12, Jirková discloses the use of a liquid as a means of cooling, which reads on wherein said cooling medium comprises water ([0004]).
Regarding claim 16, Jirková exemplifies that the transfer from a furnace to a tool can take ~ 10 seconds, including the localized cooling. Jirková is silent as to what happens in the remaining time after the localized cooling, however, thermodynamics will naturally balance the temperatures across the blank. One having ordinary skill in the art would find it obvious that the said cooling of step (b) and said reannealing of step (c) do not occur in the tool ([0005]).     


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150375286 (Jirková), and Anjana Deva, Bimal Kumar Jha, “Heat Treating of Boron Steels”, Heat Treating of Irons and Steels, Vol 4D, ASM Handbook, Edited By Jon L. Dossett, George E. Totten, ASM International, 2014, p 179–187, https://doi.org/10.31399/asm.hb.v04d.a0005963 (Deva) as applied to claim 10 above, and further in view of US 20190032164 (Reinartz).
Regarding claim 14, Jirková, as modified by Deva, does not explicitly disclose wherein said cooling of step (b) is derived from a plurality of nozzles in handling grippers. Reinartz discloses a method and device for heat treatment of a steel component directed specifically at individual zones of the component (Abstract). 
Reinartz teaches that the cooling device used can be, for example, a blowing nozzle integrated into a gripper device that moves the steel from a furnace ([0035]). By combining the nozzle with a gripper, one having ordinary skill in the art can further minimize the time taken between steps in the production. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the application to utilize the combination of gripper with nozzle as taught by Reinartz in combination with the plurality of nozzles used for cooling a semi-finished steel sheet as disclosed by Jirková in order to minimize the production time taken between the heating, cooling, and the drawing steps because by combining the nozzles with grippers, one having ordinary skill in the art would be able to increase production by moving the blank and locally cooling the blank simultaneously thereby decreasing the overall time taken.

Response to Arguments
Applicant’s arguments, see Pg. 5/L5-25, filed 02/19/2021, with respect to claims 1 & 3 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of 10/22/2020 has been withdrawn.
Applicant’s arguments, see Pg. 6/L4-29, filed 02/19/2021, with respect to the rejection(s) of claim(s) 1-3 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Jirková, Deva, and Reinartz as stated above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 













Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The Examiner can normally be reached on M-F 07:30-16:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.G-F./Examiner, Art Unit 1735                                                                                                                                                                                                        
/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735